CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this amendment pursuant to Rule 485(b) to the Registration Statement on Form N-1A for Franklin California Ultra-Short Tax-Free Income Fund of our report dated August 17, 2015, relating to the financial statements and financial highlights of Franklin California Tax-Exempt Money Fund which appear in the June 30, 2015 Annual Reports to Shareholders of Franklin California Tax-Free Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San
